UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-7328



In re: WILLIAM T. ROBINSON,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-01-1273)


Submitted:   November 7, 2002           Decided:   November 20, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William T. Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William T. Robinson petitions for a writ of mandamus, alleging

undue delay in the adjudication of his 28 U.S.C. § 2254 (2000)

petition. He seeks an order from this court directing the district

court to act, and vacation of his conviction and sentence.      Our

review of the docket sheet reveals that the district court recently

dismissed Robinson’s § 2254 petition.      Moreover, to the extent

Robinson takes issue with the denial of relief in his § 2254

petition, the district court’s order may be challenged on appeal,

so mandamus relief is not available. See In re United Steelworkers,

595 F.2d 958, 960 (4th Cir. 1979).    Accordingly, although we grant

Robinson’s motion for leave to proceed in forma pauperis, we deny

the mandamus petition as moot.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                 2